DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kelvin Liu (Reg. No. 73,932) on 05/20/2021.
The application has been amended as follows: 
1-2. (Canceled)
 (Canceled)
7-9. (Canceled)
13-16. (Canceled)
(Canceled) 

REASONS FOR ALLOWANCE
Claims 3, 5-6, 17 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: An image-forming element having all the claimed features of applicant's invention, specifically including “wherein the drive circuit includes at least one non-volatile memory transistor to reduce a variation of light emission intensity between the light emitting elements”, as set forth in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622